Name: Commission Regulation (EC) No 335/2004 of 26 February 2004 amending Regulation (EC) No 2242/2003 as regards the available quantity for which import licence applications for certain poultrymeat products may be lodged for the period from 1 to 30 April 2004
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  foodstuff
 Date Published: nan

 Avis juridique important|32004R0335Commission Regulation (EC) No 335/2004 of 26 February 2004 amending Regulation (EC) No 2242/2003 as regards the available quantity for which import licence applications for certain poultrymeat products may be lodged for the period from 1 to 30 April 2004 Official Journal L 060 , 27/02/2004 P. 0015 - 0016Commission Regulation (EC) No 335/2004of 26 February 2004amending Regulation (EC) No 2242/2003 as regards the available quantity for which import licence applications for certain poultrymeat products may be lodged for the period from 1 to 30 April 2004THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organisation of the market in poultrymeat(1),Having regard to Council Regulation (EC) No 774/94 of 29 March 1994 opening and providing for the administration of certain Community tariff quotas for high-quality beef, and for pigmeat, poultrymeat, wheat and meslin, and brans, sharps and other residues(2),Having regard to Commission Regulation (EC) No 1431/94 of 22 June 1994 laying down detailed rules for the application in the poultrymeat sector of the import arrangements provided for in Council Regulation (EC) No 774/94 opening and providing for the administration of certain Community tariff quotas for poultrymeat and certain other agricultural products(3), and in particular Article 4(4) thereof,Whereas:(1) In view of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia to the European Union on 1 May 2004, the distribution of the quantities provided for by the quotas in Commission Regulation (EC) No 1431/94 has been amended by Commission Regulation (EC) No 329/2004(4) for the period from 1 April to 30 June 2004.(2) Since the period from 1 April to 30 June 2004 has been divided into two parts, it is necessary to amend Commission Regulation (EC) No 2242/2003 of 19 December 2003 determining the extent to which applications lodged in December 2003 for import licences for certain poultrymeat products under the regime provided for in Council Regulation (EC) No 774/94 opening and providing for the administration of certain Community tariff quotas for poultrymeat and certain other agricultural products can be accepted(5), and to distribute the available quantities in the same proportions as those defined in Regulation (EC) No 329/2004,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2242/2003 is amended as follows:(a) Article 1(2) is replaced by the following:"2. Applications for import licences for the period from 1 to 30 April 2004 may be lodged pursuant to Regulation (EC) No 1431/94 for the total quantity referred to in the Annex to this Regulation."(b) The Annex is replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on 1 March 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 February 2004.For the CommissionJ. M. Silva RodrÃ ­guezMember of the Commission(1) OJ L 282, 1.11.1975, p. 77. Regulation as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1).(2) OJ L 91, 8.4.1994, p. 1. Regulation as amended by Regulation (EC) No 2198/1995 (OJ L 221, 19.9.1995, p. 3).(3) OJ L 156, 23.6.1994, p. 9. Regulation as last amended by Regulation (EC) No 1043/2001 (OJ L 145, 31.5.2001, p. 24).(4) See page 5 of this Official Journal.(5) OJ L 333, 20.12.2003, p. 13.ANNEX"ANNEX>TABLE>"